Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made as of
October 10, 2018 by and between ARYA Sciences Acquisition Corp. (the “Company”)
and Continental Stock Transfer & Trust Company, a New York corporation (the
“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-227283
(“Registration Statement”), for its initial public offering of securities
(“IPO”) has been declared effective as of the date hereof (“Effective Date”) by
the U.S. Securities and Exchange Commission (capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Jefferies LLC is acting as the representative of the underwriters (the
“Representative”) in the IPO pursuant to an underwriting agreement between the
Company and the underwriters (“Underwriting Agreement”); and

 

WHEREAS, simultaneously with the IPO, the Company’s sponsor will be purchasing
5,437,500 warrants (“Private Placement Warrants”) from the Company for an
aggregate purchase price of $5,437,500 (and additional amounts of Private
Placement Warrants from the Company if the underwriters exercise their
over-allotment option, up to 5,953,125 Private Placement Warrants for an
aggregate purchase price of $5,953,125 if the underwriters’ over-allotment
option is exercised in full); and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association, as the
same may be amended from time to time (the “Charter”), $125,000,000 of the gross
proceeds of the IPO and sale of the Private Placement Warrants ($143,750,000 if
the underwriters’ over-allotment option is exercised in full) will be delivered
to the Trustee to be deposited and held in a segregated trust account located at
all times in the United States (the “Trust Account”) for the benefit of the
Company and the holders of the Company’s Class A ordinary shares, par value
$0.0001 per share (“Ordinary Shares”), issued in the IPO as hereinafter provided
(the amount to be delivered to the Trustee will be referred to herein as the
“Property”; the shareholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Shareholders,” and the Public
Shareholders and the Company will be referred to together as the
“Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $4,062,500, or $4,671,875 if the underwriters’ over-allotment option is
exercised in full is attributable to deferred underwriting discounts and
commissions that may become payable by the Company to the underwriters upon the
consummation of an initial business combination (as described in the
Registration Statement, a “Business Combination”) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 



 

 

 

NOW THEREFORE, IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee in the
United States at JP Morgan Chase Bank, N.A. and at a brokerage institution
selected by the Trustee that is reasonably satisfactory to the Company;

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 180 days or less, or in money market funds meeting the conditions of
paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended, which invest only in direct U.S.
government treasury obligations, as determined by the Company; it being
understood that the Trust Account will earn no interest while account funds are
uninvested awaiting the Company’s instructions hereunder and the Trustee may
earn bank credits or other consideration;

 

(d) Collect and receive, when due, all principal, interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

 

(e) Promptly notify the Company and the Representative of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, as applicable, signed on behalf of the Company
by its Chief Executive Officer, Chief Financial Officer or Chairman of the Board
of Directors of the Company (the “Board”) or other authorized officers of the
Company, and complete the liquidation of the Trust Account and distribute the
Property in the Trust Account, including any amounts representing interest
earned on the funds held in the Trust Account (less taxes payable and up to
$100,000 to pay dissolution expenses, if applicable), only as directed in the
Termination Letter and the other documents referred to therein; or (y) the later
of (1) 24 months after the closing of the Offering and (2) such later date as
may be approved by the Company’s shareholders in accordance with the Company’s
Charter, if a Termination Letter has not been received by the Trustee prior to
such date, in which case the Trust Account shall be liquidated in accordance
with the procedures set forth in the Termination Letter attached as Exhibit B
and the Property in the Trust Account, including any amounts representing
interest earned on the funds held in the Trust Account (less taxes payable and
up to $100,000 to pay dissolution expenses, if applicable, it being understood
that the Trustee has no obligation to monitor or question the Company’s position
that an allocation has been made for taxes payable), shall be distributed to the
Public Shareholders of record as of such date; provided, however, that in the
event the Trustee receives a Termination Letter in a form substantially similar
to Exhibit B hereto, or if the Trustee begins to liquidate the Property because
it has received no such Termination Letter by the date specified in clause (y)
of this Section 1(i), the Trustee shall keep the Trust Account open until twelve
(12) months following the date the Property has been distributed to the Public
Shareholders;

 



 2 

 

 

(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C (a “Tax
Payment Withdrawal Instruction”), withdraw from the Trust Account and distribute
to the Company the amount of interest earned on the Property requested by the
Company to cover any tax obligation owed by the Company, which amount shall be
delivered directly to the Company by electronic funds transfer or other method
of prompt payment, and the Company shall forward such payment to the relevant
taxing authority so long as there is no reduction in the principal amount
initially deposited in the Trust Account; provided, however, that to the extent
there is not sufficient cash in the Trust Account to pay such tax obligation,
the Trustee shall liquidate such assets held in the Trust Account as shall be
designated by the Company in writing to make such distribution (it being
acknowledged and agreed that any such amount in excess of interest income earned
on the Property shall not be payable from the Trust Account). The written
request of the Company referenced above shall constitute presumptive evidence
that the Company is entitled to said funds, and the Trustee shall have no
responsibility to look beyond said request;

 

(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D (a
“Shareholder Redemption Withdrawal Instruction”), the Trustee shall distribute
to the remitting brokers on behalf of Public Shareholders redeeming Ordinary
Shares the amount required to pay redeemed Ordinary Shares from Public
Shareholders; and

 

(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Sections 1(i), (j) or (k) above.

 

2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Chief Executive Officer, Chief Financial
Officer or other authorized officer of the Company. In addition, except with
respect to its duties under Sections 1(i), (j) and (k) hereof, the Trustee shall
be entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it in good faith and with reasonable care
believes to be given by any one of the persons authorized above to give written
instructions, provided that the Company shall promptly confirm such instructions
in writing;

 

(b) Subject to the provisions of Section 4 of this Agreement, hold the Trustee
harmless and indemnify the Trustee from and against, any and all expenses,
including reasonable counsel fees and disbursements, or losses suffered by the
Trustee in connection with any claim, potential claim, action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided, that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which consent shall not be unreasonably
withheld. The Company may participate in such action with its own counsel;

 



 3 

 

 

(c) Pay the Trustee an initial acceptance fee, an annual fee and a transaction
processing fee for each disbursement made as set forth on Schedule A hereto,
which fees shall be subject to modification by the parties from time to time. It
is expressly understood that the Property shall not be used to pay such fees
unless the disbursements are made to the Company pursuant to Section 1(i) solely
in connection with the consummation of a Business Combination and Sections 1(j)
and (k). The Company shall pay the Trustee the initial acceptance fee and first
year’s fee at the consummation of the IPO and thereafter on the anniversary of
the Effective Date. The Trustee shall refund the Company the annual
administration fee (on a pro rata basis) with respect to any period after the
liquidation of the Trust Account. The Company shall not be responsible for any
other fees or charges of the Trustee except as set forth in this Section 2(c),
Schedule A and as may be provided in Section 2(b) hereof;

 

(d) In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes (which firm may be the Trustee) verifying the vote of the
Company’s shareholders regarding such Business Combination;

 

(e) In connection with the Trustee acting as Paying/Disbursing Agent pursuant to
Exhibit B, the Company will not give the Trustee disbursement instructions which
would be prohibited under this Agreement;

 

(f) Within five business days after the Representative, on behalf of the
underwriters in the IPO, exercises the over-allotment option (or any unexercised
portion thereof) or such over-allotment option expires, provide the Trustee with
a notice in writing (with a copy to the Representative) of the total amount of
the Deferred Discount;

 



 4 

 

 

(g) In the event the Company is entitled to receive a tax refund on its income
tax obligation, and promptly after the amount of such refund is determined on a
final basis, provide the Trustee with notice in writing (with a copy to the
Representative) of the amount of such income tax refund; and

 

(h) If the Company seeks to amend any provisions of its Charter that would
affect the substance or timing of the Company’s Public Shareholders’ ability to
convert or sell their shares to the Company in connection with a Business
Combination (in each case, an “Amendment”), the Company will provide the Trustee
with a letter (an “Amendment Notification Letter”) in the form of Exhibit D
providing instructions for the distribution of funds to Public Shareholders who
exercise their conversion option in connection with such Amendment.

 

3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;

 

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(c) Change the investment of any Property, other than in compliance with Section
1 hereof;

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

 



 5 

 

 

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;

 

(h) File local, state and/or federal tax returns or information returns with any
taxing authority on behalf of the Trust Account and payee statements with the
Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property;

 

(i) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from fiends not held in the Trust Account);

 

(j) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein; and

 

(k) Verify calculations, qualify or otherwise approve Company’s written requests
for distributions pursuant to Sections 1(i), (j) or (k) hereof.

 

4. Trust Account Waiver. The Trustee has no right of set off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Sections 2(b) or (c) hereof, the Trustee shall pursue
such Claim solely against the Company and its assets outside the Trust Account
and not against the Property or any monies in the Trust Account.

 

5. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) hereof and distributed
the Property in accordance with the provisions of the Termination Letter, this
Agreement shall terminate except with respect to Section 2(b).

 



 6 

 

 

6. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon all information supplied to it by the
Company, including account names, account numbers, and all other identifying
information relating to a beneficiary, beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), (j) and (k) hereof (which sections may not be modified, amended or deleted
without the affirmative vote of sixty-five percent (65%) or more of the then
issued and outstanding Ordinary Shares and Class B ordinary shares, par value
$0.0001 per share, of the Company voting together as a single class; provided
that no such amendment will affect any Public Shareholder who has properly
elected to redeem his Ordinary Shares in connection with a shareholder vote to
amend this Agreement that would affect the substance or timing of the Company’s
obligation to redeem 100% of its Ordinary Shares if the Company does not
complete its initial Business Combination within the time frame specified in the
Company’s Charter, this Agreement or any provision hereof may only be changed,
amended or modified (other than to correct a typographical error) by a writing
signed by each of the parties hereto.

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder.

 



 7 

 

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission or by e-mail:

 

if to the Trustee, to:

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Steven G. Nelson and Francis E. Wolf, Jr.

E-mail: fwolf@continentalstock.com


 

if to the Company, to:

ARYA Sciences Acquisition Corp.
51 Astor Place, 10th Floor

New York, New York 10003
Attn: James Mannix

E-Mail: james@perceptivelife.com

  

in either case with a copy to:

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attn: Christian O. Nagler

E-Mail: cnagler@kirkland.com
Fax No.: (212) 446-4900

 

and:

 

Jefferies LLC

520 Madison Avenue, 2nd Floor

New York, New York 10022
Attn: General Counsel
Fax No.: (646) 619-4437

  

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite 1400
Palo Alto, California 94301
Attn: Gregg A. Noel and Jonathan B. Ko

E-Mail: Gregg.noel@skadden.com
Fax No.: (650) 470-4570

  

(f) No party to this Agreement may assign its rights or delegate its obligations
hereunder without the prior consent of the other person or entity.

 



 8 

 

 

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

 

(h) This Agreement is the joint product of the Company and the Trustee and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

 

(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

 

(j) Each of the Company and the Trustee hereby acknowledges and agrees that the
Representative, on behalf of the several underwriters, are third party
beneficiaries of this Agreement.

 

(k) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows]

 



 9 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee       By: /s/ Francis
E. Wolf   Name: Francis E. Wolf   Title: Vice President

 

  ARYA SCIENCES ACQUISITION CORP., as Company       By: /s/ James Mannix   Name:
James Mannix   Title: Secretary

 



 10 

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Initial acceptance fee  Initial
closing of IPO by wire transfer  $3,500.00  Annual fee  First year, initial
closing of IPO by wire transfer; thereafter on the anniversary of the effective
date of the IPO by wire transfer or check  $10,000.00  Transaction processing
fee for disbursements to Company under Sections 1(j), (k) and (j)  Deduction by
Trustee from accumulated income following disbursement made to Company under
Section 2  $250  Paying Agent services as required pursuant to Section 1(i) 
Billed to Company upon delivery of service pursuant to Section 1(i)   

Prevailing rates

 

 



 11 

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer
& Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Steven G. Nelson and Francis E. Wolf, Jr.

 

  Re: Trust Account No. [●] Termination Letter

 

Dear Sir or Madam:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
ARYA Sciences Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of October 10, 2018 (the “Trust Agreement”),
this is to advise you that the Company has entered into an agreement with [●]
(“Target Business”) to consummate a business combination with Target Business
(the “Business Combination”) on or about [●]. The Company shall notify you at
least 48 hours in advance of the actual date of the consummation of the Business
Combination (the “Consummation Date”). Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate the Trust Account investments on [●] and to transfer the
proceeds to the above-referenced account at J.P. Morgan Chase Bank, N.A. to the
effect that, on the Consummation Date, all of funds held in the Trust Account
will be immediately available for transfer to the account or accounts that the
Company shall direct on the Consummation Date. It is acknowledged and agreed
that while the funds are on deposit in the trust account awaiting distribution,
the Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of [●] which
verifies the vote of the Company’s shareholders in connection with the Business
Combination and (b) written instructions with respect to the transfer of the
funds held in the Trust Account (“Instruction Letter”) and (iii) the
Representative shall deliver to you written instructions for delivery of the
Deferred Discount. You are hereby directed and authorized to transfer the funds
held in the Trust Account immediately upon your receipt of the counsel’s letter
and the Instruction Letter, (x) to the Representative in an amount equal to the
Deferred Discount as directed by the Representative and (y) the remainder in
accordance with the terms of the Instruction Letter. In the event that certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date without penalty, you will notify the Company of the same and the Company
shall direct you as to whether such funds should remain in the Trust Account and
be distributed after the Consummation Date to the Company. Upon the distribution
of all the funds in the Trust Account pursuant to the terms hereof, the Trust
Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and the Company has not
notified you on or before the original Consummation Date of a new Consummation
Date, then upon receipt by the Trustee of written instructions from the Company,
the funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date as set
forth in the notice.

 

  Very truly yours,       ARYA SCIENCES ACQUISITION CORP.       By:       Name:
    Title:

 

cc:Jefferies LLC

 

 A-1 

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer
& Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Steven G. Nelson and Francis E. Wolf, Jr.

 

Re:Trust Account No. [●] Termination Letter

 

Dear Sir or Madam:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
ARYA Sciences Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of October 10, 2018 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
business combination within the time frame specified in the Company’s amended
and restated memorandum and articles of association, as described in the
Company’s prospectus relating to its initial public offering of securities.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [●], and to transfer the total
proceeds to the trust operating account at J.P. Morgan Chase Bank, N.A. to await
distribution to the Public Shareholders. The Company has selected 20[●] as the
record date for the purpose of determining the Public Shareholders entitled to
receive their share of the liquidation proceeds. It is acknowledged that no
interest will be earned by the Company on the liquidation proceeds while on
deposit in the trust operating account. You agree to be the Paying Agent of
record and, in your separate capacity as Paying Agent, agree to distribute said
funds directly to the Company’s Public Shareholders in accordance with the terms
of the Trust Agreement and the amended and restated memorandum and articles of
association of the Company. Upon the distribution of all the funds in the trust
account, your obligations under the Trust Agreement shall be terminated.

 

  Very truly yours,       ARYA SCIENCES ACQUISITION CORP.       By:       Name:
    Title:



 

cc:Jefferies LLC

 

 B-1 

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis E. Wolf, Jr. and Celeste Gonzalez

 

Re:Trust Account No. [●]

 

Dear Sir or Madam:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
ARYA Sciences Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company, dated as of October 10, 2018 (the “Trust Agreement”), the Company
hereby requests that you deliver to the Company $[●] of the interest income
earned on the Property as of the date hereof.

 

The Company needs such funds to pay its tax obligations. In accordance with the
terms of the Trust Agreement, you are hereby directed and authorized to transfer
(via wire transfer) such funds promptly upon your receipt of this letter to the
Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,       ARYA SCIENCES ACQUISITION CORP.       By:       Name:
    Title:



 

cc:Jefferies LLC

 

 C-1 

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer
& Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis E. Wolf, Jr. and Celeste Gonzalez

 

Re:Trust Account No. [●]

 

Dear Sir or Madam:

 

Reference is made to the Investment Management Trust Agreement between ARYA
Sciences Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company, dated as of October 10, 2018 (the “Trust Agreement”). Capitalized
words used herein and not otherwise defined shall have the meanings ascribed to
them in the Trust Agreement.

 

Pursuant to Section 1(k) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate a sufficient portion
of the Trust Account on [●] and to transfer $[●] of the proceeds of the Trust
Account to the checking account at [●] for distribution to the stockholders that
have requested conversion of their shares in connection with such Amendment.

 

  Very truly yours,       ARYA SCIENCES ACQUISITION CORP.       By:       Name:
    Title:

 

cc:Jefferies LLC

  

 



 D-1 

 

